Case 1:18-cv-01432-AJT-TCB Document 45-3 Filed 09/09/19 Page 1 of 5 PagelD# 340

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

KENNETH PRITCHARD,
Plaintiff,
v. Civil Action No. 1:18-cv-1432-AJT-TCB
METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY
Defendant.

 

AFFIDAVIT OF NANCY ROBINSON
My name is Nancy Robinson and I reside in Fairfax VA. I am over eighteen (18) years of age
and am competent to testify. I make the following declaration based on my personal knowledge
of the following facts:
1. Iam employed as a Senior Specialist, Organizational Design and Management for the
Metropolitan Washington Airports Authority (“Airports Authority”).
2. Iam a white (Caucasian) female.
3. [began employment with the Airports Authority in October 2014 working in the
Airports Authority’s Compensation Department, which was managed by Kenneth
Pritchard. I worked in close physical proximity to Mr. Pritchard.
4, Mr. Pritchard would often criticize the Airports Authority and senior management in
our staff meetings, most particularly his supervisor the Vice President of Human
Resources Anthony Vegliante, who is my second level supervisor. | recall one staff
meeting where Mr. Pritchard would say the name of another person in the Office of
Human Resources and then he went around the table and we were required to say

whether we “trusted” that person or net. This went on through several rounds of

names. I was so disgusted by this “exercise” that I almost got up and walked out, but

DEFENDANT'S
j EXHIBIT

g

 
Case 1:18-cv-01432-AJT-TCB Document 45-3 Filed 09/09/19 Page 2 of 5 PagelD# 341

I worried I would be fired if I did.

5. Mr. Pritchard would routinely speak in a loud voice and use profane language at
work. I could hear Mr. Pritchard cursing and yelling in his office throughout the
workday. Since I sat directly outside his office, I would often get up and close his
office door so that I would not have to listen to him yelling. From time to time, I
would tell Mr. Pritchard that I thought his behavior was inappropriate, and for a short
period of time thereafter his behavior would improve. This never would last though.

6. T often heard Mr. Pritchard refer sarcastically to senior management, particularly V.P.
Anthony Vegliante and CEO John Potter as the “brain trust,” and heard him say that
he “hates these people,”

7, I found Mr. Pritchard’s behavior to be disruptive to the workplace because of his
raised voice, loud complaining and use of foul language.

8. There were several times I found Mr. Pritchard’s comments to be completely
inappropriate in a different way. When I would go to him with an issue or problem |
was having with one of my (female) co-workers, he would say it was because we
were women and “that’s what happens when there are three women and one male
manager.” On at least two occasions I can recall, he made the comment that he was
“the guy in the Cadillac with the fur coat and rings on all his fingers” and we were his
“women”. Without him actually saying the word, [ believe he was referring to
himself as the “pimp” and we were the women working for him. It was an extremely
creepy and inappropriate thing to say.

9, Mr. Pritchard would say that V.P. Anthony Vegliante and CEO John Potter were

“idiots” and “incompetents.”
Case 1:18-cv-01432-AJT-TCB Document 45-3 Filed 09/09/19 Page 3 of 5 PagelD# 342

10.

I.

12.

I was specifically told by Mr. Pritchard not to talk to V.P. Vegliante or answer his
questions, and was told that our group would not meet work deadlines requested by
others because Mr. Pritchard would not shift priorities from something he wanted us
to work on instead. There were some projects—or aspects of projects (such as the
new HR system, Workday} about which Mr. Pritchard said he would fire us if we
assisted with their implementation.

Mr. Pritchard assigned me what I believe to be “personal” work of his and not work
for the Airports Authority. This included assigning me a project with regard to the
“Employer Support of the Guard and Reserve (ESGR) Pledge Initiative” which had
not been approved by the Airports Authority. At one point, Mr. Pritchard asked me to
obtain the home addresses of several Board members so he could contact them
directly about this praject. This made me uncomfortable. In October 2016, despite
being told by Mr. Vegliante that MWAA would not pursue this ESGR Pledge
Initiative, Mr. Pritchard wrote directly to the two Airport Managers (DCA and JAD),
who were vice presidents and the Vice President for Public Safety. In his letter to
them, Mr. Pritchard wrote that he had “gone forward within the Airports Authority on
this matter”, but that he was now going directly to DCA, IAD, and the Office of
Public Safety to urge them to support the project. At the time, I was very surprised
that he would go around his manager (VP Vegliante) and go directly to the other vice
presidents.

Another example of a personal project was a research project on the perceived impact
of various amounts of pay raises on employee satisfaction with that pay raise, which
was conducted by an outside consultant, HumRRO. At the conclusion of the project,

3
Case 1:18-cv-01432-AJT-TCB Document 45-3 Filed 09/09/19 Page 4 of 5 PagelD# 343

13.

14.

I asked Mr. Pritchard if he was going to brief VP Vegliante, and he said he had not
told him about the project nor would VP Vegliante “care” about the results. Mr.
Pritchard (and HumRRO) published the preliminary results of this study in an
academic journal; in addition, the results were presented by HumRRO at a
professional conference. Mr. Pritchard had me work with HumRRO to submit the
research to several other organizations and journals. A number of times Mr. Pritchard
announced that this “would get his name in print again.”

Mr. Pritchard’s behavior created a stressful and hostile work environment for me.
Prior to going on a two-week vacation in early October of 2016, I told Mr. Pritchard
that I was looking forward to being away because I could not take the yelling and
arguing any more. He asked if | thought it had gotten worse, and | said yes: that over
the two years I had been working for him, I thought it was getting worse and worse.
After I returned from a vacation and found that Mr. Pritchard’s behavior had not
improved, I began to look for other employment as 2 means to escape the
environment created by Mr. Pritchard.

I have reviewed paragraph 38(d)(iii} of the Amended Complaint filed by Mr.
Pritchard in this matter. Mr. Pritchard told me that other Airports Authority
employees were awarded recognition for their work in connection with the creation of
a new system to regulate transportation network companies (TNCs), such as Uber and
Lyft. Mr. Pritchard was upset that he and I were not recognized for our roles in this
project. My role in this project was to research the requirements for regulating TNCs
and how that would impact our Traffic Control Officers. I revised that job
description with the new duties which was among my core duties. If Mr. Pritchard

4
Case 1:18-cv-01432-AJT-TCB Document 45-3 Filed 09/09/19 Page 5 of 5 PagelD# 344

had wanted to recognize my contribution to this project he could have done so, as it
was within his discretion to award me an “IMAD” (“I Made a Difference”) award.
I solemnly declare and affirm, under penalty of perjury under the laws of the United States, that

the contents of the foregoing paper are true and correct to the best of my knowledge, information
and belief.

Date: Y= o-19 a
7 (ery Koliieoer,

Nan¢y Robidson
